DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response Dated December 16, 2021
Claims 75-82 are pending. An action on the merits of claims 75-82 is contained herein.
The rejection of claims 75-76 and 79-82 under 35 U.S.C. 102(a)(1) as being anticipated by Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181 (Eagan) is maintained for the reasons of record as set forth in the Office Action dated July 28, 2021.
The rejection of claims 77-78 under 35 U.S.C. 103 as being unpatentable over Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181 (Eagan) as applied to claims 75-76 and 79-82 above, and further in view of Brown US 9,066,918 B2 (Brown) is maintained for the reasons of record as set forth in the Office Action dated July 28, 2021.


Rejections of Record Set Forth in the Office Action Dated July 28, 2021
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 75-76 and 79-82 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181 (Eagan).
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. Applicant argues that Eagan does not anticipate the claimed invention, because Eagan does not enable one of ordinary skill in the art to make the invention without undue experimentation
The examiner respectfully disagrees.
As set forth in the last Office Action, a reference contains an “enabling disclosure” if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention.” In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). See MPEP 2121.01. 
In the instant case, Eagan explicitly teaches (emphasis added), “Antitumor effects of DAG were observed in patients with renal, bladder, and small-cell lung cancers. An iv dose of 20-30 mg/m2 / day for 5 consecutive days, repeated every 5-6 weeks, was recommended for phase II studies.” See Abstract. Eagan further discloses,
DAG was administered by rapid iv infusion daily for 5 consecutive days every 6 weeks; 50 mg DAG was dissolved in 10 ml sterile water. The initial dose level was 2 mg/m2 /day for 5 days. This represented 40% of the high nontoxic dose (5-day schedule) in dogs and 67% of the high nontoxic dose (5-day schedule) in monkeys. The high nontoxic dose is the highest at which no hematologic, chemical, clinical, or pathologic drug-induced alterations occur. Subsequent dosage escalations (5-day schedule) were as follows: 4 mg, 6 mg, 8 mg, 10 mg, 12.5 mg, 16 mg, and 20 mg/m2. When patients were being given the 20 mg/m2 /day for 5 days, data from Hungary were received (personal communication from the National Cancer Institute) suggesting a therapeutic dose of approximately 33 mg/m2 /day for 10 2. Patients were considered for re treatment after 6 weeks. 

Eagan reasonably teaches/suggests the treatment of a patient having recurrent transitional cell epithelioma of the bladder by administering DAG dosages of 2 mg, 4 mg and 6 mg/m2 over a 108 day period. Thus, Eagan teaches all of the instantly claimed elements. Applicant’s reference to the declaration under 3 CFR 1.132 filed December 21, 2020, has been noted; however, the declaration is insufficient to overcome the rejection for the reasons of record as set forth on pages 3-4 of the Office Action dated July 28, 2021. Thus, the rejection of claims 75-76 and 79-82 is maintained based on the preponderance of the evidence.
Claims 77-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181 (Eagan) and Brown US 9,066,918 B2 (Brown) in combination.
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. Applicant argues the combination of Eagan and Brown fail to teach or suggest the method recited in Claims 77 and 78. Applicant contends Brown does not provide data showing that any of the potential elements or parameters if modified either individually or in any combination can actually improve the efficacy and/or reduce side effects of a particular drug therapy in any particular cancer. As such, one of ordinary skill in the art has no reasonable expectation that any one or a combination of disclosed elements or parameters recited in Brown would either kill or inhibit the proliferation of bladder cancer cells, much less improve the efficacy and/or reduce side effects of DAG therapy in treating bladder cancer.

As set forth in the last Office Action, obviousness does not require absolute predictability.  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. As acknowledged by applicant, Eagan provides a suggestion that the hexitol DAG might have some effect on the treatment of bladder cancer. It would have been obvious to one of ordinary skill in the art at the time of filing to substitute dianhydrogalactitol in the composition of Eagan with diacetyldianhydrogalactitol with a reasonable expectation of success in view of the teachings of Brown. As set forth in the last Office Action, Brown teaches that dianhydrogalactitol or diacetyldianhydrogalactitol may be used for the treatment of cancer including bladder cancer. It would have further been obvious to one of ordinary skill in the art to employ dianhydrogalactitol or diacetyldianhydrogalactitol for the treatment of metastatic bladder cancer. As set forth in the last Office Action, Brown teaches the prophylactic use dianhydrogalactitol or diacetyldianhydrogalactitol to prevent metastatic spread or inhibit disease progression or conversion to more malignant stages. There is no evidence of unexpected results.
Thus, the rejection of claims 77-78 is maintained based on the preponderance of the evidence.

Conclusion
Claims 75-82 are pending. Claims 75-82 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655.  The examiner can normally be reached on Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/